Citation Nr: 1729517	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-30 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bladder cancer due to herbicide agent exposure.

2.  Entitlement to service connection for pancreatic cancer due to herbicide agent exposure.

3.  Entitlement to service connection for renal cell carcinoma due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972, including in the Republic of Vietnam.  He passed away in March 2015 and the appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office. 

The Board denied the claims in a September 2013 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims, who in a September 2014 order granted the parties' joint motion for remand (JMR), vacating the Board's decision and remanding the case.  The case was subsequently remanded by the Board in November 2014, June 2016, and February 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016).


FINDINGS OF FACT

1. The probative evidence shows that the Veteran's bladder cancer was not related to herbicide agent exposure in service.

2. The probative evidence shows that the Veteran's pancreatic cancer was not related to herbicide agent exposure in service.

3. The probative evidence shows that the Veteran's renal cell carcinoma was not related to herbicide agent exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bladder cancer are not met.  38 U.S.C. §§ 1110, 1116, 5107(b) (2016); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for pancreatic cancer are not met.  38 U.S.C. §§ 1110, 1116, 5107(b) (2016); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for renal cell carcinoma are not met.  38 U.S.C. §§ 1110, 1116, 5107(b) (2016); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to service connection for bladder cancer, pancreatic cancer, and renal cell carcinoma on the theory that they were caused by exposure to herbicide agents when the Veteran served in Republic of Vietnam.  The appellant does not contend and the evidence does not suggest that these disabilities arose during service or within one year of service.  As a result, the Board will limit its analysis to the theory advanced by the appellant.  Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008).

Establishing service connection generally requires competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus between the current disability and the in-service disease or injury.  38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain diseases may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  As the Veteran served in Vietnam from May 1971 to January 1972, he is presumed to have been exposed to herbicide agents.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(ii).

In making all determinations, the Board must fully consider the lay assertions of record.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the appellant's favor.  38 C.F.R. § 3.102.

The Veteran's herbicide agent exposure and disabilities of bladder cancer, pancreatic cancer, and renal cell carcinoma are undisputed.  Thus, this appeal turns on whether there is a nexus between herbicide agent exposure and the disabilities.

Neither bladder cancer, nor pancreatic cancer, nor renal cell carcinoma are conditions that VA has determined to have a positive association with exposure to herbicide agents.  The presumptive provisions of 38 C.F.R. § 3.307 are specifically limited to enumerated chronic diseases listed in 38 C.F.R. § 3.309(e), and bladder cancer, pancreatic cancer, and renal cell carcinoma are not among the enumerated diseases.  The Secretary of VA "has determined that there is no positive association between exposure to herbicide agents and any other condition for which he has not specifically determined that a presumption of service connection is warranted."  Notice, 72 Fed. Reg. 32395-32407 (2007).  Therefore, the claims for service connection on a presumptive basis as due to herbicide agent exposure must be denied.  38 C.F.R. §§ 3.307, 3.309(e).

Regardless of whether a claimed disability is recognized under 38 U.S.C. § 1116, a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  In this case, the record contains both positive and negative nexus evidence.

Positive nexus evidence

Prior to his death, the Veteran consistently contended that VA should consider his three cancers together.  In various written statements, he asserted that

[I]f you do the arithmetic, as I have, to determine the probability of all three cancers attacking the same person without any common cause or connection, that probability is infinitesimally small. . . .  The only reasonable conclusion, then, is that there is an underlying common cause for these three cancers; and since I have spent my life as an academician, consultant and writer, and thus have never been exposed to carcinogens other than my extensive exposure to Agent Orange when I fought in Vietnam, the reasonable conclusion is that it's the cause of my health crises.

See, June 2010 notice of disagreement, December 2009 original claim, October 2011 substantive appeal, and March 2013 letter.

Competent lay evidence may be used to substantiate the elements of a service connection claim.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  "The question of whether a particular medical issue is beyond the competence of a layperson . . . must be determined on a case-by-case basis."  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Board finds that the question of whether the Veteran's three cancers are due to herbicide agent exposure is complex and falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F. 3d at 1377 n4 (identifying cancer as an example of a medically complex condition outside the scope of lay knowledge).  As noted by all of the VA examiners, cancer can have many different causes, thereby requiring medical expertise to determine the etiology.  While the Veteran articulated his argument very well and was clearly extremely intelligent and educated, he did not have specialized training in determining the etiology of cancers.  Thus, the Board finds the Veteran's opinion on this question is not competent nexus evidence.

The Veteran also submitted two statements from treating private physicians M.S. and G.S.  The September 2010 letter from M.S. states:

There is ample clinical and experimental evidence to suggest a link between the development of bladder cancer and exposure to solvents and pesticides.  I believe that exposure to Agent Orange could cause bladder cancer in Vietnam Veterans and that coverage of medical care delivered in the course of managing malignancy of the bladder should be considered for coverage by the Veterans' Administration.

A medical opinion that uses "the term 'could,' without supporting clinical data or other rationale . . . simply is too speculative in order to provide the degree of certainty required for medical nexus evidence."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Moreover, M.S. provided no reasoned medical explanation connecting his conclusion to supporting data.  "[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board therefore finds that this opinion is not probative.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

The July 2011 letter from G.S. does not actually contain a nexus opinion; rather, it summarizes the Veteran's theory, stating that the diagnosis of three unrelated malignancies 

[R]aises a concern for some external carcinogenic agent.  He denies history of prior radiation exposure, prior chemotherapeutic agents, and significant exposure to known carcinogens other than a light smoking history.  There is one important exception, however, which is his significant Agent Orange exposure while serving a tour of duty in Vietnam.  It is for that reason that he has put in a claim to the Veterans' Administration for just compensation.

As G.S. did not opine as to whether exposure to herbicide agents was related to any of the Veteran's three cancers, the Board finds that the letter does not reach the level of medical nexus evidence and is not probative.

Finally, the Veteran submitted as evidence a VA examination report and Board decision, each pertaining to a different veteran, that related renal cancer to herbicide agent exposure.  As these submissions do not contemplate the particular facts surrounding the Veteran's bladder cancer, renal cell carcinoma, or pancreatic cancer, they cannot provide the basis for an award of service connection for this Veteran.  As discussed below, examiners have reviewed the particulars of the Veteran's case and provided competent, probative etiological opinions. 

Negative nexus evidence

The record contains four negative nexus opinions from VA examiners, dated in October 2012, May 2013, August 2016, and May 2017.  As explained below, the Board finds two of these opinions to be probative.

Each of the examiners discusses the National Academy of Sciences (NAS) Veterans and Agent Orange Updates as evidence informing their conclusions.  The Secretary has entered into an agreement with NAS to review and summarize the scientific evidence concerning the association between exposure to herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  The NAS submits a report to the Secretary every two years regarding the results of their review and summary of the medical literature.  As relevant, in the latest report (Update 2014), NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicide agents and both pancreatic cancer and renal cell carcinoma.  Update 2014 also moved bladder cancer from the "inadequate or insufficient evidence" category to the "limited or suggestive evidence" category.  NAS has defined "limited or suggestive evidence of an association" to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."

The October 2012 opinion, provided by a VA hematologist/oncologist, opined that it is less likely than not that the cancers are related to herbicide agent exposure.  In her rationale, she stated, "While it is not possible for me to identify the etiology of this patient's malignancies, it is possible to identify known risk factors."  She went on to discuss the fact that the Veteran acknowledged a 20 pack year history of smoking, and bladder cancer and renal cell carcinoma are associated with cigarette smoking.  Renal cell carcinoma is also associated with hypertension, of which the Veteran had a history.  As to the pancreatic cancer, she stated that the "tumors are primarily sporadic, without clear etiologic factors, though they may be associated with hereditary conditions, including von Hippel Lindau syndrome in which patients may have renal cell cancer--particularly clear cell tumors, as in this veteran's case, in association with pancreatic neuroendocrine cancer.  It does not appear that the veteran has been considered or tested for von Hippel Lindau syndrome, but I will raise this with [M.S.]" She stated that the Veteran's family history of cancer "raises the concern for an inherited susceptibility accounting for the multiple malignancies."  After discussing all of these risk factors and the NAS Update, she concluded: "Given the lack of known association between the veteran's malignancies and Agent Orange, and the multiplicity of malignancies, it seems that a germ-line (inherited) rather than somatic mutation may account for this presentation." 

In March 2013 the Board requested a VHA Opinion from a VA oncologist addressing nexus for these claims.  In that request, the Board deemed the October 2012 opinion incomplete and "largely speculative in nature" because "while the examiner at one point appeared to believe that the Veteran's malignancies were of hereditary origin, she later appeared less certain, suggesting that testing be accomplished to further determine the etiology of the pancreatic cancer, which may be associated with hereditary conditions such as von Hippel Lindau syndrome." 

The resulting advisory opinion received in May 2013 was provided by a VA hematologist/oncologist who reviewed the claims file and discussed at length the prior medical opinions, the Veteran's history, the known risk factors for each type of cancer, the NAS Update, and a number of relevant medial studies and articles.  Applying that knowledge to the facts of this case, he stated: "[L]ike nearly all cases of malignancy it is very difficult and almost impossible to determine the exact etiology or precipitating event that led to the development of cancer, unless there appears to be a very clear genetic pre-disposition or known environmental risk factor (such as 90% of lung cancer is a result of smoking)."  He agreed with the 2012 examiner that

[I]n his case [the Veteran] is more likely to have a germ-line mutation (possibly von Hippel-Lindau disease) that is the result in the formation of these multiple malignancies rather than the result of a somatic mutation from an environmental herbicide exposure particularly since none of his malignancies seem to have higher incidence in individuals with known high level herbicide exposure.  From the available medical records I am inclined to believe that his greatest risk factor for developing malignancy was his former tobacco use, and that unless ruled out by genetic evaluation, he may harbor a genetic predisposition to tumor development (such as von Hippel-Lindau disease).  With this information, coupled with my review of the [NAS Update 2010], I am inclined to believe that it is unlikely or less likely that his bladder cancer, clear cell renal cancer, and pancreatic neuroendocrine cancer were caused by or aggravated by herbicide exposure in Vietnam.

In a September 2013 decision, the Board denied these claims based primarily on the May 2013 opinion as probative evidence.  The September 2014 JMR vacated and remanded the Board's September 2013 decision because "the Board did not discuss whether the medical evidence that it relied upon was based on all procurable and assembled data, to include whether there was necessary additional testing and data that could be reasonably obtained."  In response, the Board issued the November 2014 remand requesting that genetic testing be accomplished.  Unfortunately, the Veteran passed away before testing occurred.

Significantly, the JMR did not find error with the rationale of the May 2013 opinion, but with the Board's discussion of whether its duty to assist had been met.  As genetic testing had not been completed at the time of May 2013 opinion, and is not now procurable, the Board finds that the VHA opinion was based on the facts available at the time and was adequate, as the examiner provided a clear conclusion with supporting data, and reasoned medical explanations connecting the two.  Stefl; Nieves-Rodriguez.  Furthermore, the Board finds that the appellant is not prejudiced by the absence of genetic testing.  In fact, had genetic testing shown von Hippel-Lindau disease, the examiner indicated this would have suggested a genetic predisposition to tumor development that helped rule out "a somatic mutation from an environmental herbicide exposure."  And had genetic testing ruled out von Hippel-Lindau disease, it would have removed the only caveat to the examiner's opinion that the Veteran's greatest risk factor for developing malignancy was tobacco use.  In other words, there is no suggestion from any examiner that genetic testing results would have supported a finding that the cancers were related to herbicide agent exposure.  Based on the foregoing, the Board finds the May 2013 opinion probative.

In August 2016, a VA examiner reviewed the claims file and provided a negative nexus opinion.  However, the examiner cited to an incorrect standard of proof throughout his opinion.  He appeared to believe that the preponderance of the evidence must favor a finding of nexus in order to provide a positive opinion, when in fact the "at least as likely as not" standard requires merely equipoise.  As a result, in a February 2017 remand the Board found the opinion inadequate and requested another opinion.

In May 2017 a VA hematologist/oncologist provided a negative opinion.  Consistent with the other examiners, she noted: "It is difficult to pinpoint precisely why this patient had each of the malignancies he did."  She detailed the risk factors of each of the cancers, and then discussed those that were specific to the Veteran (smoking, possibly genetics, and inherited susceptibility).  She reviewed multiple medical texts and none of them referred to relationships between Agent Orange and the malignancies.  She addressed the Update 2014 reclassification of bladder cancer in the "limited or suggestive evidence" category and, relying on scholarly articles, noted that this category "indicates there could be a link."  (Emphasis added.)  However, the association is not officially established by the expert scientific panels.  "As a VA physician we rely on the expertise of these panels and reviews to determine what diseases we can consider 'related' to [A]gent [O]range for service connection; we understand that this is a dynamic topic, and those allowable diseases may change over time."  She then concluded it is less likely than not that the Veteran's malignancies had any relationship to his herbicide agent exposure.  The Board finds this opinion probative, as the examiner provided a clear conclusion with supporting data, and reasoned medical explanations connecting the two.  Stefl; Nieves-Rodriguez.

Conclusion

The Board has found the May 2013 and May 2017 opinions to be the only competent and probative nexus evidence.  As these are both against the appellant's claims of entitlement to service connection for bladder cancer, pancreatic cancer, and renal cell carcinoma, the claims must be denied.


ORDER

Service connection for bladder cancer is denied.

Service connection for pancreatic cancer is denied.

Service connection for renal cell carcinoma is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


